Award reversed and claim dismissed as against the insurance carrier, with costs against the State Industrial Board, on the ground that by the terms of the policy the accident was not within the risk and location covered by the terms of the policy. (Matter of Pettit v. Reges, 242 N. Y. 272; Matter of Mille v. La Sala Bros., 225 App. Div. 714; Matter of Powers v. Scully, Id. 714.) As against the employer the award is affirmed. Hinman, Acting P. J., Davis and Whitmyer, JJ., concur; Hill, J., dissents and votes for affirmance as against the employer and the insurance carrier; Hasbrouek, J., not voting.